
	

114 HR 473 IH: Increasing the Department of Veterans Affairs Accountability to Veterans Act of 2015
U.S. House of Representatives
2015-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 473
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2015
			Mr. Miller of Florida introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title 38, United States Code, to improve the accountability of employees of the Department
			 of Veterans Affairs, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Increasing the Department of Veterans Affairs Accountability to Veterans Act of 2015. 2.Reduction of benefits for members of the Senior Executive Service within the Department of Veterans Affairs convicted of certain crimes (a)In generalChapter 7 of title 38, United States Code, is amended by adding at the end the following:
				
					715.Senior executives: reduction of benefits of individuals convicted of certain crimes
 (a)Reduction of annuity for removed employeeThe covered service of an individual removed from a senior executive position under section 713 shall not be taken into account for purposes of calculating an annuity with respect to such individual under chapter 83 or chapter 84 of title 5, if the individual is convicted of a felony that influenced the individual’s performance while employed in the senior executive position.
						(b)Reduction of annuity for retired employee
 (1)The Secretary may order that the covered service of an individual who is subject to a removal or transfer action under section 713 but who leaves employment at the Department prior to the issuance of a final decision with respect to such action shall not be taken into account for purposes of calculating an annuity with respect to such individual under chapter 83 or chapter 84 of title 5, if the individual is convicted of a felony that influenced the individual’s performance while employed in the senior executive position.
 (2)The Secretary shall make such an order not later than 7 days after the date on which such individual is convicted of such felony.
 (3)Not later than 30 days after the Secretary issues any order with respect to an individual under paragraph (1), the Director of the Office of Personnel Management shall recalculate the annuity of the individual.
 (c)Lump-Sum Annuity CreditAny individual with respect to whom an annuity is reduced under subsection (a) or (b) shall be entitled to be paid so much of such individual’s lump-sum credit as is attributable to the period of covered service.
 (d)DefinitionsIn this section: (1)The term covered service means, with respect to an individual subject to a removal or transfer action under section 713, the period of service beginning on the date that the Secretary determines under such section that such individual engaged in activity that gave rise to such action and ending on the date that such individual is removed from the civil service or leaves employment at the Department prior to the issuance of a final decision with respect to such action, as the case may be.
 (2)The term lump-sum credit has the meaning given such term in section 8331(8) or section 8401(19) of title 5, as the case may be.
 (3)The term senior executive position has the meaning given such term in section 713(g)(3). (4)The term service has the meaning given such term in section 8331(12) or section 8401(26) of title 5, as the case may be..
 (b)ApplicationThe amendment made by subsection (a) shall apply to any action of removal or transfer under section 713 of title 38, United States Code, commencing on or after the date of enactment of this section.
 (c)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:
				
					
						715. Senior executives: reduction of benefits of individuals convicted of certain crimes..
			3.Reform of performance appraisal system for Senior Executive Service employees of the Department of
			 Veterans Affairs
			(a)Performance appraisal system
 (1)In generalChapter 7 of title 38, United States Code, as amended by section 2, is further amended by adding at the end the following new section:
					
						717.Senior executives: performance appraisal
							(a)Performance appraisal system
 (1)The performance appraisal system for individuals employed in senior executive positions in the Department required by section 4312 of title 5 shall provide, in addition to the requirements of such section, for five annual summary ratings of levels of performance as follows:
 (A)One outstanding level. (B)One exceeds fully successful level.
 (C)One fully successful level. (D)One minimally satisfactory level.
 (E)One unsatisfactory level. (2)The following limitations apply to the rating of the performance of such individuals:
 (A)For any year, not more than 10 percent of such individuals who receive a performance rating during that year may receive the outstanding level under paragraph (1)(A).
 (B)For any year, not more than 20 percent of such individuals who receive a performance rating during that year may receive the exceeds fully successful level under paragraph (1)(B).
 (3)In evaluating the performance of an individual under the performance appraisal system, the Secretary shall take into consideration any complaint or report (including any pending or published report) submitted by the Inspector General of the Department, the Comptroller General of the United States, the Equal Employment Opportunity Commission, or any other appropriate person or entity, related to any facility or program managed by the individual.
								(b)Change of position
 (1)At least once every five years, the Secretary shall reassign each individual employed in a senior executive position to a position at a different location that does not include the supervision of the same personnel or programs.
 (2)The Secretary may waive the requirement under paragraph (1) for any such individual, if the Secretary submits to the Committees on Veterans’ Affairs of the Senate and House of Representatives notice of the waiver and an explanation of the reasons for the waiver.
 (c)ReportNot later than March 1 of each year, the Secretary shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives a report on the performance appraisal system of the Department under subsection (a). Each such report shall include, for the year preceding the year during which the report is submitted, all documentation concerning each of the following for each individual employed in a senior executive position in the Department:
 (1)The initial performance appraisal. (2)The higher level review, if requested.
 (3)The recommendations of the performance review board. (4)The final summary review.
 (5)The review of the Inspector General of the Department of the information described in paragraphs (1) through (4).
 (d)Definition of senior executive positionIn this section, the term senior executive position has the meaning given that term in section 713(g)(3) of this title.. (2)Clerical amendmentThe table of sections at the beginning of such chapter is further amended by adding at the end the following new item:
					
						
							717. Senior executives: performance appraisal..
 (3)Conforming amendmentSection 4312(b) of title 5, United States Code, is amended— (A)in paragraph (2), by striking and at the end;
 (B)in paragraph (3), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
						
 (4)that, in the case of the Department of Veterans Affairs, the performance appraisal system meets the requirements of section 716 of title 38..
					(b)Review of SES management training
 (1)ReviewNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall enter into a contract with a nongovernmental entity to review the management training program for individuals employed in senior executive positions (as such term is defined in section 713(g)(3) of title 38, United States Code) of the Department of Veterans Affairs that is being provided as of the date of the enactment of this Act. Such review shall include a comparison of the training provided by the Department of Veterans Affairs to the management training provided for senior executives of other Federal departments and agencies and to the management training provided to senior executives in the private sector. The contract shall provide that the nongovernmental entity must complete and submit to the Secretary a report containing the findings and conclusions of the review by not later than 180 days after the date on which the Secretary and the nongovernmental entity enter into the contract.
 (2)Report to CongressNot later than 60 days after the date on which the Secretary receives the report under paragraph (1), the Secretary shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives the report together with a plan for carrying out the recommendations contained in the report.
				4.Limitation on administrative leave for members of the Senior Executive Service within the
			 Department of Veterans Affairs
 (a)In generalChapter 7 of title 38, United States Code, is further amended by adding after section 717 (as added by section 3) the following new section:
				
					719.Administrative leave limitation and report 
						(a)Limitation applicable to members of the Senior Executive Service within the Department of Veterans
			 Affairs
 (1)The Secretary may not place any covered individual on administrative leave, or any other type of paid non-duty status, for more than a total of 14 days during any 365-day period.
 (2)The Secretary may waive the limitation under paragraph (1) and extend the administrative leave or other paid non-duty status of a covered individual placed on such leave or status under paragraph (1) if the Secretary submits to the Committees on Veterans’ Affairs of the Senate and House of Representatives a detailed explanation of the reasons the individual was placed on administrative leave or other paid non-duty status and the reasons for the extension of such leave or status. Such explanation shall include the name of the covered individual, the location where the individual is employed, and the individual’s job title.
 (3)In this subsection, the term covered individual means an individual (as defined in section 713(g)(1)) occupying a senior executive position (as defined in section 714(g)(3))—
 (A)who is subject to an investigation for purposes of determining whether such individual should be subject to any disciplinary action under this title or title 5; or
 (B)against whom any disciplinary action is proposed or initiated under this title or title 5. (b)Report on administrative leave (1)Not later than 30 days after the end of each quarter of any calendar year, the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report listing the name of any employee of the Department (if any) who has been placed on administrative leave, or any other type of paid non-duty status, for a period longer than 7 days during such quarter.
 (2)Any report submitted under subsection (a) shall include, with respect to any employee listed in such report, the position occupied by the employee, the number of days of such leave, and the reason that such employee was placed on such leave..
			(b)Application
 (1)Administrative leave limitationSection 719(a) of title 38, United States Code (as added by subsection (a)), shall apply to any action of removal or transfer under section 713 of such title or title 5, United States Code, commencing on or after the date of enactment of this section.
 (2)ReportThe report under section 719(b) of such title (as added by subsection (a)) shall begin to apply in the quarter that ends after the date that is 6 months after the date of enactment of this section.
 (c)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:
				
					
						719. Administrative leave limitation and report..
			
